Citation Nr: 0838125	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cervical spine 
disability.  

2. Entitlement to service connection for low back strain.  

3. Entitlement to service connection for generalized anxiety 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1975 to March 1970.  He also had subsequent periods of 
active and inactive duty for training (that will be addressed 
in the remand appended to this decision).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2008, the veteran cancelled his Board hearing.  

The issues of service connection for a cervical spine 
disability and low back strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical or psychiatric evidence to show an 
acquired psychiatric disorder during active service or for 
many years thereafter; post-service psychiatric evidence 
shows a current diagnosis of an anxiety disorder but there is 
no competent evidence that links such to active service, 
active duty for training or inactive duty for training.


CONCLUSION OF LAW

A generalized anxiety disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 101 (24), 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004, regarding the veteran's service connection 
claim for a generalized anxiety disorder.  In the letter, the 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records.  The notice included, in general, the 
provisions for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided in the letter of March 2004, as 
the claim of service connection for a generalized anxiety 
disorder is denied, no disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records.  

There is no medical or psychiatric evidence of a psychiatric 
disorder until many years post active service.  There is a 
current diagnosis of a generalized anxiety disorder but 
competent evidence linking such to service is lacking.  For 
these reasons, a VA medical opinion on the question of direct 
service connection or on aggravation is not necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.



Factual Background

As noted above, the veteran served on active duty from March 
1975 to March 1970 and had subsequent periods of active and 
inactive duty for training.  The service medical records 
contain no complaint, finding, history, or treatment for a 
psychiatric disorder, to include a generalized anxiety 
disorder.  

Reserve records show that in January 1995, the veteran had a 
diagnosis of major depression by a civilian psychiatrist.  In 
January 1996, the veteran had a history of depression, 
anxiety and post traumatic stress disorder.  

In October 1996, the veteran's private psychiatrist indicated 
that he evaluated the veteran on July 2, 1987, or more than 
12 years after he was discharged from active service, 
following an automobile accident the veteran had while on 
vacation that left residual problems with anxiety, depression 
and post-traumatic stress disorder.  He was treated for these 
disorders until 1989.  In June 1994 the veteran divorced and 
remarried and developed severe anxiety problems, for which he 
has been receiving on-going treatment, to include being seen 
every three months for supportive therapy.  The diagnosis was 
generalized anxiety disorder.  The doctor noted the veteran 
had a brief ten day stay in the psychiatric unit at Willis 
Knighton Medical Center South.  

Subsequent Reserve medical records, including a psychiatry 
note in February 1997 and an evaluation that same month, 
indicate that the veteran has a history of an anxiety 
disorder since 1985 (which is still approximately 10 years 
post-service), following an automobile accident, and since 
then has had several major stresses, including separation 
from his wife and problems at work with his supervisor.  The 
diagnosis was possible anxiety disorder.  

In March 1997, the veteran was found medically unqualified 
for military duty in the Air Force Reserve due to his 
generalized anxiety disorder and chronic back pain.  



Analysis

Turning first to the question of whether the veteran's 
anxiety disorder is linked to active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), the service 
medical records show no chronic psychiatric disorder and 
there is no post-service medical or psychiatric evidence of 
same until many years after service.  With respect to such 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  The Board 
further notes that there is no medical evidence or competent 
opinion of a nexus or causal link between a generalized 
anxiety disorder and any incident of service.  

As for the veteran's periods of subsequent Reserve service, 
service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2008).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

While the veteran argues that his anxiety disorder is related 
to his Reserve service, there is no medical evidence of such 
a nexus.  

As for the veteran's statements relating his generalized 
anxiety disorder to his Reserve service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on the diagnosis or etiology of 
his psychiatric illness.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements are not competent evidence on the 
question of medical causation, that is, the relationship 
between the generalized anxiety disorder and his Reserve 
service.  

As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation 
and as there is no favorable medical evidence, the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant".


ORDER

Service connection for a generalized anxiety disorder is 
denied.  


REMAND

With respect to the veteran's claim for service connection 
for a cervical spine disability, the veteran contends that 
while in the Reserves, he incurred a cervical strain when 
another reservist threw him down head first.  He claims he 
was taken to the hospital.  The veteran's Reserve records 
show that on June 30, 1985 he had emergency treatment for 
head trauma and complained of back pain.  The record 
indicates there was another Reservist involved in the 
veteran's injury.  In June 1987 the veteran was seen for 
follow-up for a cervical strain, which he had incurred on May 
8, 1987.  While the record shows the veteran was separated 
from the Air Force Reserves in June 1997, periods of his 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) need to be identified.  The National Personnel 
Records Center in May 2005 indicated the veteran records have 
been charged out to Air Force Headquarters.  In order to 
thoroughly exhaust all resources, further clarification is 
needed as to the units the veteran served and whether there 
are any outstanding service treatment records.  38 C.F.R. 
§ 3.159(c)(2) (2008).

As for the veteran's claim for service connection for a low 
back strain, service treatment records show that in April 
1978 the veteran was treated for mid back pain.  X-rays that 
same month revealed spina bifida occulta involving the S1 
segment.   While private opinions dated in February 2004 and 
March 2006, relate the veteran's low back disability to 
service, there is also private medical evidence that reveals 
that in September 1997, the veteran injured his back at work 
when he slipped and fell.  Moreover, this evidence shows 
that, a month earlier, the veteran was involved in a motor 
vehicle accident and was seen in the emergency room for neck 
and mild back pain shortly thereafter.  Under these 
circumstances, it is the Board's judgment that a VA 
examination is warranted that includes a nexus opinion.   
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and ask him to 
clarify in writing the units he served 
with in the Air Force Reserves, as well as 
the time he was with the units.  Ask the 
veteran to list all treatment for his low 
back and/or cervical spine disability that 
he had in the Reserves.  To the extent 
possible, the veteran should specify which 
treatment was during active duty for 
training and which treatment was received 
during inactive duty training.  

3.  Request verification from Air Force 
Headquarters of the veteran's service in 
the Reserves for all periods of active 
duty for training and inactive duty for 
training.  The RO should send the new 
information that the veteran is asked to 
provide to Air Force Headquarters and his 
Reserve units and request that both Air 
Force Headquarters and the Reserve units 
provide any outstanding service treatment 
records for all periods of the veteran's 
active duty for training and inactive duty 
training.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any neck or cervical spine 
disability and any low back disability 
that is currently present.  The veteran's 
claims file must be made available to the 
examiner.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation and any tests that are 
deemed necessary, the examiner is asked to 
address the following questions:

(a) Is it at least as likely as not 
(50 percent or greater degree of 
certainty) that any low back 
disability that is currently present 
began during active service or is 
causally linked to any incident of 
active duty, ACDUTRA or INACDUTRA, 
to include trauma?

(b) Is it at least as likely as not 
(50 percent or greater degree of 
certainty) that any neck or cervical 
spine disability that is currently 
present began during service or is 
causally linked to any incident of 
active duty, ACDUTRA or INACDUTRA, 
to include trauma?

(c) If the veteran has a low back or 
cervical spine disability that is 
congenital in nature or otherwise 
pre-existed active service, was such 
disability aggravated beyond its 
natural progression during active 
service, ACDUTRA or INACDUTRA or as 
the result of some incident of such 
service, to include trauma?  

The examiner is asked to comment on 
the clinical significance of the 
veteran's treatment during service 
in April 1978 for mid back pain, and 
his post-service work related back 
injury and motor vehicle accident in 
1997.  

In formulating an opinion with 
respect to questions (a) and (b), 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

The physician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer the question 
presented without resort to 
speculation, he should so indicate. 

5.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


